


Exhibit 10.21

 

Fees to be Paid to the Non-Employee Directors

of Sealed Air Corporation (the “Corporation”)

2010

 

Members of the Board of Directors who are not officers or employees of the
Corporation or any subsidiary of the Corporation (“non-employee directors”)
shall be paid the following directors’ fees in cash, payable quarterly in
arrears on or about the first day of the succeeding calendar quarter, which fees
shall be in addition to retainers payable to non-employee directors under the
Sealed Air Corporation 2002 Stock Plan for Non-Employee Directors:

 

(i)            a fee of One Thousand Five Hundred Dollars ($1,500) for each
meeting of the Board of Directors or any committee of the Board of Directors
attended by a non-employee director that is held in person, regardless of
whether the non-employee director attends an in-person meeting by conference
telephone or similar communications equipment;

 

(ii)           a fee of Seven Hundred Fifty Dollars ($750) for each meeting of
the Board of Directors or any committee of the Board of Directors attended by a
non-employee director that is held by conference telephone or similar
communications equipment;

 

(iii)          for each non-employee director who is a member of the Audit
Committee, the Nominating and Corporate Governance Committee or the Organization
and Compensation Committee of the Board of Directors, a fee of Five Hundred
Dollars ($500) per calendar quarter for serving as a member;

 

(iv)          for each non-employee director who is designated as chairman of
the Audit Committee, a fee of One Thousand Dollars ($1,000) per calendar quarter
for serving as chairman;

 

(v)           for each non-employee director who is designated as chairman of
the Nominating and Corporate Governance Committee or of the Organization and
Compensation Committee, a fee of Five Hundred Dollars ($500) per calendar
quarter for serving as chairman; and

 

(vi)          a fee of Two Thousand Dollars ($2,000) per day for special
assignments undertaken by a non-employee director at the request of the Board or
any committee of the Board or for attending a director education program.

 

The amount of the Annual Retainer (as defined in the Sealed Air Corporation 2002
Stock Plan for Non-Employee Directors) to be paid to Non-Employee Directors of
the Corporation who are elected at the 2010 Annual Meeting of Stockholders is
2,500 shares of Common Stock plus $45,000 payable in cash unless the
Non-Employee Director elects payment of the cash portion in shares of Common
Stock.

 

Under the Sealed Air Corporation Deferred Compensation Plan for Directors, a
non-employee director may elect to defer all or part of his or her Annual
Retainer (or Interim Retainer, if the director joins the Board at a date other
than the date of an Annual Meeting) until the director retires from the Board.
None of the other fees mentioned above is eligible to be deferred.

 

--------------------------------------------------------------------------------
